Citation Nr: 0703979	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  03-18 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable initial evaluation for 
levoscoliosis and spondylosis of the thoracic spine.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1999 to November 
2002.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in November 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.    

This matter was remanded for further development in July 
2005.  


FINDING OF FACT

The veteran has full range of motion in his thoracic spine, 
and radiological evidence indicates that the thoracic spine 
is normal.  


CONCLUSION OF LAW

The criteria for a compensable initial disability evaluation 
for the service-connected thoracic spine disorder have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5291 (2003), as amended by 67 Fed. Reg. 
54345-54349 (August 22, 2002); 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, 
Diagnostic Codes 5235-5243 (2006). 
 

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased rating for a thoracic 
spine disorder.  In the interest of clarity, the Board will 
initially discuss whether this claim has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claim, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in a letter 
from the Appeals Management Center (AMC) dated in December 
2005.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  In this 
letter, the AMC informed the veteran of the elements 
comprising his claim and the evidence needed to substantiate 
the claim.  This letter requested from the veteran relevant 
evidence, or information regarding evidence pertaining to the 
appeal which VA should obtain for the veteran (the Board also 
finds that the veteran was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (veteran 
should be notified that he should submit any pertinent 
evidence in his possession).  This letter also advised the 
veteran of the respective duties of the VA and of the veteran 
in obtaining evidence needed to substantiate his claim.  Id. 

The Board notes two deficiencies with VCAA notification, 
however.  First, VA issued the letter to the veteran after 
the initial adjudication of his claim in November 2002.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA 
notice must be provided to a claimant before the initial 
unfavorable RO decision).  Second, the RO did not provide the 
veteran with information regarding effective dates for the 
award of benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Nevertheless, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision here.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328.  In accordance 
with Mayfield, VA readjudicated the veteran's claim following 
proper notification in a July 2006 Supplemental Statement of 
the Case.  See Mayfield, 444 F.3d 1328.  In addition, as will 
be noted below, the veteran's claims will be denied so no 
effective dates will be assigned here.  As such, he will not 
be negatively affected by the lack of notice regarding 
effective dates.  In sum, the Board finds that VA satisfied 
VCAA notification requirements here.

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  38 
U.S.C.A. § 5103A.  The Board finds that the VCAA's 
requirement to assist the veteran has also been met here.  VA 
obtained medical records relevant to this appeal, and VA 
provided the veteran with compensation examinations.                

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  The Merits of the Claim for Increased Rating

In August 2002, the veteran filed an original claim for 
service connection for a thoracic spine disorder.  In 
November 2002, VA granted the claim, finding the veteran's 
disorder as noncompensably disabling.  In his December 2002 
notice of disagreement and June 2003 VA Form 9 substantive 
appeal, the veteran claimed entitlement to an increased 
initial rating.  To assess fully the veteran's contentions, 
the Board, in July 2005, remanded this matter seeking 
additional medical evaluation of the veteran's spine.  Based 
on the resulting evidence and on other evidence of record, 
the Board agrees with the RO's denial of this claim-the Board 
finds that a compensable rating is not warranted at any time 
during the pendency of this appeal.  See Fenderson v. West, 
12 Vet. App. 119 (1999) (in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim). 
 
Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the veteran's disability is the primary concern in an 
claim for an increased rating and that past medical reports 
should not be given precedence over current medical findings 
-- does not apply to the assignment of an initial rating for 
a disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b).   
During the pendency of this appeal, the rating criteria for 
evaluating spinal injuries were amended, and became effective 
September 26, 2003.  68 Fed. Reg. 51,454-51,458 (Aug. 27, 
2003).  Accordingly, the Board will consider both sets of 
criteria in evaluating the veteran's claim.      

Compenable ratings are authorized for thoracic spine 
disorders such as vertebra fracture and residuals, ankylosis, 
intervertebral disc syndrome, and limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5285-5295 (2003); 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, and Diagnostic Codes 5235-5243 (2005).  
While there is no evidence of record of vertebra fracture, 
spinal ankylosis, or intervertebral disc syndrome of the 
thoracic spine, the veteran has complained of pain and 
limitation of motion.  Therefore, the Board will address 
those criteria under the rating codes that apply to 
limitation of motion of the thoracic spine.  

Under the older criteria listed under DC 5291, a 10 percent 
evaluation is warranted for severe or moderate limitation of 
motion of the dorsal (thoracic) spine.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5291 (2003).  

Under the newer criteria, a 10 percent rating is warranted 
for limitation of forward flexion of the thoracolumbar spine 
to 85 degrees, for combined range of motion limited to less 
than 235 degrees, or for muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, and Diagnostic Codes 
5235-5243 (2006).  

In this matter the evidence shows that a compensable 
evaluation has not been warranted since the date of the 
veteran's claim in August 2002.  See Fenderson, supra.  The 
evidence shows full range of motion, normal gait and posture, 
and no symptoms such as spasm, guarding, or tenderness.    

An August 2002 x-ray found the veteran with mild lower 
thoracic levoscoliosis but no significant injury, 
spondylosis, or abnormality of the pedicles, and found mild 
diffuse thoracic spondylosis.  And the veteran underwent 
medical examination and evaluation by QTC Management, Inc. on 
the same day.  The examiner reported the veteran as stating 
that he then did not experience complications from the 
disorder-there was no interference with respiration or with 
shoulder movements, and no sustaining treatment had been 
rendered.  The examiner noted the veteran's posture and gait 
as normal.  He found no paraspinal muscle spasm, no atrophy, 
and no respiratory problems.  He found sensory perception and 
vascular supply within normal limits.  He found that the 
intercoastal movements move without pain.  He found no 
radiation effects.  

Pursuant to the Board's remand, the veteran again underwent 
exanimation in May 2006.  A VA radiological examination of 
the veteran's thoracic spine found no scoliosis, fracture, or 
malalignment, found the pedicles, spinous processes, and 
sacroiliac joints to be normal, and found well-maintained 
disc spaces.  The impression rendered was normal.  The 
veteran also then underwent VA examination.  To the examiner, 
the veteran reported sharp but not constant pain in the 
interscapular area of his posterior thoracic spine.  He 
stated the pain occurs approximately once a week while 
lifting.  He indicated that he received physical therapy in 
2002 but not since then.  The veteran indicated no flare ups, 
limitation of motion, or functional impairment.  He indicated 
no radiation into the lower spine, or the upper or lower 
extremities, but he did indicate pain into his neck.  He 
indicated no bowel, erectile, or bladder disorders.  And the 
veteran indicated that he was employed as a police officer 
and did not experience functional limitation or 
incapacitation from his disorder.    

On examination, the VA examiner found the veteran's body as 
orthopedically and neurologically normal, and found the 
following range of motion measurements:  flexion of 90 
degrees, extension of 30 degrees, bilateral lateral flexion 
of 30 degrees, and bilateral rotation of 30 degrees.  The 
examiner found that repetitive motion did not cause pain, 
weakness, fatigue, or lack of endurance.  The examiner's 
diagnosis was "[i]nterscapular myalgia.  No scoliosis."  

Hence, the Board finds that at no time during the pendency of 
this appeal is a compensable initial schedular rating 
warranted.  See Fenderson, supra.  The veteran's forward 
flexion exceeds 85 degrees, his combined range of motion 
exceeds 235 degrees, his gait and posture are normal, and he 
experiences no chronic spasm, guarding, or tenderness.  

Moreover, an increased rating is not warranted here based on 
an extraschedular basis or on 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
veteran's pain on motion is intermittent as he noted in his 
May 2006 examination.  As such, there is no evidence of 
significant chronic pain, lack of endurance, weakness, 
fatigue, or incoordination warranting an increased rating 
here.  Moreover, the veteran continues to work full time as a 
police officer.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).  There is no medical evidence of record that the 
veteran's spine disorder causes marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitates any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  38 C.F.R. § 
3.321(b)(1) (2005).  Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In making its determinations, the Board considered the 
veteran's statements.  The Board must nevertheless look to 
medical evidence of record in determining the issues on 
appeal.  The Board must rely primarily on medical 
professionals, and not lay persons such as the veteran, when 
determining matters of etiology and medical diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  And in this 
appeal, the Board finds the preponderance of the competent 
evidence of record against the veteran's claim.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased initial evaluation for the 
service-connected thoracic spine disorder is denied.  


____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


